Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos por entender que este Tribunal no tiene ju-risdicción para intervenir en el presente asunto. Principios elementales de derecho administrativo y práctica apela-tiva, los cuales nos obligan, así lo establecen.
Es claramente errónea, en consecuencia, la orden de pa-ralización que este Tribunal emitiera el pasado 17 de junio de 1999, la cual ha causado graves perjuicios al desarrolla-dor del proyecto aquí en controversia; orden que la Mayo-ría reitera mediante la Sentencia que emite en el día de hoy.
*667( — H
El drama judicial que presenta el recurso hoy ante nuestra consideración consta de varios capítulos, los cuales trataremos de sintetizar y explicar de la forma más senci-lla posible. De entrada, tomamos conocimiento judicial de que el proceso de subasta en torno a la propiedad que nos ocupa generó mucha controversia. Entre los licitadores, por supuesto, estaba el Municipio de San Juan. Práctica-mente, todos los licitadores proponían la alteración sustan-cial, por no decir un cambio total o demolición, de la estruc-tura existente. Resultó vencedor en la referida subasta la Corporación de Desarrollo Hotelero; contándose, entre los perdedores, al Municipio de San Juan.
La génesis de la intervención judicial en el caso de autos fue una resolución de la Junta de Calidad Ambiental (J.C.A.) aprobando la Declaración de Impacto Ambiental final (D.I.A.-F.) presentada por la Administración de Regla-mentos y Permisos (A.R.Pe.) para el propuesto proyecto Condado Beach Trío.(1) Oportunamente, el Municipio de San Juan solicitó reconsideración, la cual fue denegada por la J.C.A. Inconforme, el Municipio de San Juan presentó un recurso de revisión judicial ante el Tribunal de Circuito de Apelaciones en el cual, básicamente, cuestiona la D.IA.F aprobada.(2) Eventualmente, las otras partes comparecieron. No empece a la urgencia del reclamo, el recurso aún está pendiente de adjudicar.
Así las cosas, el Municipio de San Juan advino en cono-cimiento de que la Corporación de Desarrollo Hotelero ha-bía solicitado de A.R.Pe. los permisos que permitirían la demolición del complejo existente. Dicho de otra forma, ante A.R.Pe. comenzó otro proceso administrativo distinto, cuyo fin era la obtención de los permisos para demoler la *668estructura existente. El 25 de abril de 1999, A.R.Pe. aprobó los permisos de demolición.
Ante la actuación de A.R.Pe., dentro del término pro-visto por ley, la representación legal del Municipio de San Juan solicitó intervención y reconsideración(3) solicitud que A.R.Pe. acogió, como veremos, fuera del término de quince (15) días que para ello provee nuestro ordenamiento jurídico.
Procede que repitamos y enfaticemos que éste era un procedimiento administrativo distinto al que se encontraba pendiente de revisión ante el Tribunal de Circuito de Ape-laciones, en el cual se estaba cuestionando la validez de la declaración de impacto ambiental final aprobada por la Junta de Calidad Ambiental.
HH K-H
Huelga repetir que aquí hay dos (2) decisiones adminis-trativas distintas emitidas por dos (2) agencias distintas. Las mismas versan sobre el mismo proyecto pero, en es-tricto rigor jurídico, son procedimientos totalmente distin-tos y separados el uno del otro.
No importa desde qué ángulo se escudriñe el asunto, la conclusión siempre es la misma: este Tribunal no tiene ju-risdicción para intervenir en el referido asunto. Dicha falta de jurisdicción es consecuencia directa del hecho de que la reconsideración a la orden de demolición fue “acogida” por A.R.Pe. el 24 de mayo de 1999; esto es, veinticuatro (24) días después de que fuera presentada. En vista a esa situa-ción, sólo hay dos (2) escenarios posibles, dependiendo de la determinación que se haga sobre si A.R.Pe. perdió jurisdic-ción sobre el asunto o si, por el contrario, mantuvo la misma. Los exponemos por separado.
En primer lugar, no hay duda de que A.R.Pe. acogió fuera de término la solicitud de reconsideración del Muni-*669cipio de San Juan; sólo tenía quince (15) días para hacerlo. Al no actuar la referida agencia en torno a la misma, den-tro de dicho término, se entiende que la rechazó de plano. Siendo ello así, la única alternativa jurídica del Municipio, bajo este primer escenario, era acudir en revisión de esta determinación administrativa ante el Tribunal de Circuito de Apelaciones. El Municipio de San Juan no lo hizo. En lugar de radicar un recurso de revisión, planteó el asunto —de forma colateral, atropellada e impropia— mediante una mal llamada Moción en Auxilio de Jurisdicción en el recurso que ya anteriormente había radicado ante el Tribunal de Circuito de Apelaciones, en el cual cuestionaba la aprobación de la D.I.A.-F. por parte de la J.C.A., lo cual es improcedente en derecho.
Nótese, repetimos, que lo que estaba ante la considera-ción del Circuito en ese recurso no era el permiso expedido para la demolición, el cual le corresponde a A.R.Pe., sino la suficiencia, o no, de la D.I.A.-F., asunto que le compete a la J.C.A. En matemática sencilla, la controversia generada por la decisión de A.R.Pe. autorizando la demolición no tiene nada que ver, desde un punto de vista jurídico, con el recurso de revisión que está pendiente ante el foro apela-tivo intermedio, el cual propiamente versa sobre el desa-rrollo propuesto.
La táctica utilizada por la representación legal del Mu-nicipio de San Juan, cuidadosamente confeccionada, ha causado que la mayoría de los miembros de este Tribunal no se percaten del punto. Si concluyéramos que A.R.Pe. estaba impedida de considerar la moción de reconsidera-ción, por no haberlo hecho en los quince (15) días que pro-vee la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), forzosa resulta la conclusión de que la determinación de demoli-ción advino final y firme.(4) Esto, pues el Municipio de San *670Juan dejó transcurrir el término de treinta (30) días para solicitar la revisión judicial de dicha determinación administrativa. Por ello, este Tribunal no tendría jurisdic-ción para revisar la orden de demolición emitida por A.R.Pe.
Tampoco, por supuesto, podía el Municipio de San Juan sustituir el recurso de revisión judicial con una moción en auxilio de jurisdicción. Convalidar esa situación es algo realmente inaudito. Esto es, de acogerse como tal, ello constituiría una aberración jurídica y, de todas formas, la misma fue presentada cuando ya había transcurrido en ex-" ceso del término de treinta (30) días, contado el mismo desde el momento en que fue notificada la decisión emitida por A.R.Pe.
El segundo escenario, o la otra ruta adjudicativa viable, sería determinar que aun cuando A.R.Pe. acogió la recon-sideración a los veinticuatro (24) días de solicitada, podía, al así actuar, retener su jurisdicción sobre el asunto ya que la acogió antes que expirara el término de treinta (30) días para solicitar la revisión judicial. Dicha interpretación se-ría cónsona con la que se ha hecho de la disposición corres-pondiente de las Reglas de Procedimiento Civil.(5)
Así, si entendiéramos que la reconsideración fue aco-gida en tiempo —por haberse hecho antes que expirara el término de revisión judicial— la agencia preservaría su ju-risdicción, cuando menos, por noventa (90) días adicionales en los cuales debe dilucidar la reconsideración acogida, co-menzando a decursar nuevamente el plazo para acudir en revisión judicial si la agencia no actúa en dicho término. Sec. 3.15 de la L.P.A.U., 3 L.P.R.A. see. 2165.
El problema u obstáculo con este segundo “escenario” es *671que si ello es así, ni el Tribunal de Circuito de Apelaciones ni este Tribunal tendrían jurisdicción sobre el asunto por cuanto el planteamiento que hace el Municipio de San Juan sería prematuro por estar el mismo todavía ante la consideración de A.R.Pe. En conclusión, no tenemos juris-dicción bajo cualesquiera de los dos (2) escenarios posibles.
Claro está, si la solución jurídica correcta fuera que, al acoger la reconsideración a los veinticuatro (24) días, A.R.Pe. retuvo su jurisdicción sobre el aspecto de la demo-lición, el curso de acción a seguir por el Municipio era acu-dir ante la referida agencia para que, al amparo de los Arts. 25 y 26 de la Ley Orgánica de la Administración de Reglamentos y Permisos, 23 L.P.R.A. secs. 71x y 71y, A.R.Pe. tomara las medidas necesarias para detener la de-molición mientras resolvía la moción de reconsideración que había acogido.
Claro está, al amparo de la decisión de este Tribunal en Junta Dir. Cond. Montebello v. Fernández, 136 D.P.R. 223 (1994), la facultad de las agencias administrativas para acudir a los tribunales no es exclusiva. Por ello, el Munici-pio de San Juan podría haber instado el recurso que hu-biere estimado atinado, por ejemplo, un interdicto. Esto último, por supuesto, ante el Tribunal de Primera Instan-cia con competencia para ello, pues, en todo caso, sería ne-cesario recibir prueba para adjudicar el asunto. Como es sabido, los foros apelativos, de ordinario, no están en posi-ción de hacer tales determinaciones.(6)
Lo que no podía hacer el Municipio de San Juan es, precisamente, lo que hizo —esto es, acudir directamente *672mediante una mal llamada Moción en Auxilio de Jurisdic-ción ante el Tribunal de Circuito de Apelaciones dentro del recurso que había radicado para revisar la decisión de la J.C.A.— actuación que, lamentablemente para nuestro or-denamiento jurídico, una mayoría de los integrantes del Tribunal avala.
Hemos resuelto que el planteamiento sobre carencia de jurisdicción es uno de índole privilegiado que puede ha-cerse, incluso, por primera vez a nivel apelativo;(7) que los tribunales deben ser celosos guardianes de su jurisdicción, al extremo de que, incluso ante la ausencia de señala-miento a esos efectos por las partes, el Tribunal viene en la obligación de levantarlo motu proprio. Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980); Soc. de Gananciales v. A.F.F., 108 D.P.R. 644, 645 (1979).(8)
Siendo ello así, y atendidos los hechos particulares del presente caso, este Tribunal viene en la ineludible obliga-ción de dictar Sentencia desestimando el recurso radicado por el Municipio de San Juan, por carecer de jurisdicción para considerarlo, y dejar sin efecto la orden de paraliza-ción que emitiera el pasado 17 de junio de 1999; orden que es producto de una evidente actuación errónea y ultra vires de parte de este Tribunal. La Mayoría, inexplicablemente, se niega a así hacerlo.(9)
Es por ello que disentimos.

 Caso Núm. DÍA JCA 99-003 (A.R.Pe.).


 Véase, en específico, la pág. 9 de la Petición de certiorari presentada por el Municipio de San Juan ante esta Curia.


 Apéndice del peticionario, pág. 1817.


 Véase la Opinión de conformidad, concurrente y disidente del Juez Asociado Señor Hernández Denton, a la cual se unió la Juez Asociada Señora Naveira de *670Rodón, en Misión Ind. P.R. v. J.P., 146 D.P.R., 64, 203-204 (1998). Allí, se calificó como "ultra vires” el que una agencia acoja una solicitud de reconsideración luego de los quince (15) días.


 Véanse: Lagares v. E.L.A., 144 D.P.R. 601 (1997); Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997); Pueblo v. Mojica Cruz, 115 D.P.R. 569 (1984); Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664 (1974); Torres Torres v. Tribunal Superior, 101 D.P.R. 277 (1973).


 Bajo la primera ruta decisional disponible, si la Administración de Regla-mentos y Permisos no podía acoger la moción de reconsideración, por haber transcu-rrido los quince (15) días, el Municipio de San Juan tampoco podía acudir al Tribunal de Circuito de Apelaciones mediante una moción en auxilio de jurisdicción. Esto pues, como explicáramos antes, lo jurídicamente procedente era presentar otro re-curso de revisión. Así pues, la única alternativa viable era acudir ante la propia agencia para que ésta emitiera la orden correspondiente que estimare apropiada. Ello, repetimos, al amparo de los Arts. 25 y 26 de la Ley Orgánica de la Administra-ción de Reglamentos y Permisos, 23 L.P.R.A. secs. 71x y 71y.


 J.A. Cuevas Segarra, Práctica procesal puertorriqueña: procedimiento civil, San Juan, Pubs. J.T.S., 1979, Cap. II, pág. 10 y ss.


 Norma jurisprudencial que, naturalmente, dispone del, y hace irrelevante el, señalamiento de la Mayoría a los efectos de que la parte recurrida no ha cuestionado la jurisdicción del Tribunal.


 El razonamiento de la Mayoría a los efectos de que tanto este Tribunal como el Tribunal de Circuito de Apelaciones tienen jurisdicción para entender en el pre-sente asunto no pasa de ser un pobre intento de tratar de justificar lo injustificable.
Esta constituye la primera ocasión en que este Tribunal —mediante la emisión de una Sentencia y relegando el razonamiento principal del caso a una nota al cal-ce— resuelve que una parte puede “acumular”, en un solo recurso, la revisión de dos (2) decisiones administrativas, emitidas las mismas por dos (2) agencias distintas, en dos (2) diferentes fechas, las cuales decisiones versan sobre dos (2) asuntos distintos.